Citation Nr: 1500893	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-31 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by: Michael James Kelley, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified at a May 2014 videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.  

The Veteran's claim for service connection for PTSD has been expanded to include any acquired psychiatric disorder, per Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that, during her active service, she married a fellow Marine who abused her and that this abuse led to her PTSD.  In April 2012, the AOJ issued a formal finding that there was insufficient information in the record to corroborate the Veteran's account of her stressors in service.  Since that determination, the Veteran has provided additional information, including a 1984 restraining order, lay statements regarding the alleged abuse, and her testimony at the May 2014 Board hearing.  The Board finds that the Veteran's testimony regarding the alleged abuse is credible on its face.  A remand is warranted so that the AOJ can consider this additional information.  

The record is currently ambiguous with regard to the Veteran's psychiatric diagnoses.  The record contains neither a VA examination nor any VA treatment record in which a medical professional diagnosed the Veteran with PTSD.  However, a June 2010 letter from the Veteran's treating therapist lists PTSD and major depression among the Veteran's diagnoses and a June 2011 VA treatment record includes PTSD in the Veteran's treatment plan.  In addition, although a February 2011 examination in connection with the Veteran's claim for Social Security disability benefits does not mention PTSD, it contains a diagnosis of major depressive disorder.  Finally, during the May 2014 Board hearing, the Veteran testified that she was receiving Social Security disability benefits due to depression and anxiety.  A remand is also warranted to afford the Veteran a VA examination to  determine the precise nature of the Veteran's current psychiatric disability or disabilities and whether any are related to service.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any relevant, outstanding VA medical records, including records from the VA Boston Healthcare System after June 2011.

2. The AOJ should then schedule the Veteran for a VA examination as to the nature and etiology of any current psychiatric disorder.  All necessary tests should be conducted.

The examiner must review the Veteran's claims file, including the Veteran's electronic claims files.  

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

3. After the above development has been completed, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, the AOJ should furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

